Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure failed to describe the collection drums or belts as being formed of  or defining “collection segments” as claimed. Additionally the original disclosure did not make mention of these segments having “widths that correspond to a width of the non-woven web” as claimed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-7, 10-12, 15-19, 21-23 and  25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US 2015/021159) in view of Soehngen (US 3740302) and further taken with Skalko et al (US 3144687).
	At the outset applicant is advised that Hassan et al is available as prior art
inasmuch as the presently claimed subject matter includes subject matter not
previously disclosed in the earlier application (and thus the effective filing date of
the claims herein are the filling date of this application, January 18, 2017). The
claims include the recitation of a pair of heaters associated with the pair of
moving surfaces and said pair of heaters is not described in the earlier application
(Serial Number 14/167431). As such, the earlier publication (Hassan et al, US
2015/0211159) which was published more than a year prior to the effective filing
date of this application, is available as prior art against the claims herein.

	Hassan taught that one skilled in the art would have provided an apparatus for making a high loft non-woven web having a 3-dimensional structure with fibers oriented in the x, y, and z directions which included a die having 2 to 20 nozzles, each row containing a plurality of nozzles each ejecting a filament and
each of the nozzles having a distal end, a pair of roving surfaces located between
10 and 150 cm from the distal end of each of the plurality of nozzles where the
pair of moving surfaces forms a convergent passage having an entry and an exit,
depositing means for depositing a plurality of laments onto and between the
pair of moving surfaces and the moving surfaces are driven to move the plurality
of filaments through the convergent passage from the entry to the exit to form a
3-dirensional structure. The reference to Hassan taught all of the components of
the device as claimed except it failed to teach that one skilled in the art would
have incorporated a heater for each of the moving surfaces therein. It should be
noted that the thickness of the nonwoven products suggested by Hassan included
a thickness between 5 and 300 mm preferably less than 50 mm in thickness (see
paragraph [0032] therein). Hansen included a bonder downstream of the moving
surfaces which is configured to only bond some of the filaments in the middle
portion away from the skins therein, see paragraph [0055]. The reference taught
that those skilled in the art would have desired to produce a high loft web with
the requisite recovery the same as that described herein, one would have
understood that the degree of bonding would have been suitably adjusted to
achieve the same and such would have included leaving a majority of the fibers
interior of the skin unbonded. Hassan et al taught the use of plural nozzles of both
polymer and air inasmuch as there were of air nozzles each associated with each
nozzle of the polymer material, see paragraph [0077] the description of the
meltblowing operation. For polypropylene materials the air temperature was less
than the melting temperature of the polymer (see paragraphs [0080]-[0085]).
Hassan et al taught that the system used for forming the filaments in the
operation included either meltblowing or spunbonding and that the
parameters as they pertain to the processing of meltblowing or spunbonding
would have been employed to achieve the desired result of the three dimensional
nonwoven web. Applicant is referred to paragraph [0078] for the discussion of the
same. It should be noted that the spunbonding or meltblowing operation would have included processing air which was at a specified temperature and air pressure. The use of an air pressure between 60 kPa and 100 kPa was understood in the art of spunbonding or meltblowing as a known, conventional, useful pressure for the air and the like apparatus necessary to provide such air pressures would have clearly been provided with the system of Hassan.  It should be noted that the processing temperature of the processing air was between 77 and 94 % of the melt temperature of the polymer employed (see paragraphs [O081]-[0082], noting that 77-94% of 190 degrees C is between 146 and 179 degrees C and the temperature of the air was set at 170 degrees C).
	In the manufacture of a high loft nonwoven web having a three
dimensional structure where filaments are ejected from a nozzle and directed
toward a pair of moving surfaces, it was known at the time the invention was
made to heat the pair of moving surfaces in order to control the bonding of the
filaments which were passed through the convergence of the moving surfaces as
expressed by Soehngen. More specifically, applicant is referred to column 5, lines
45-49, Applicant is additionally advised that Soehngen clearly expressed that the
surface layers of the nonwoven were in fact skin layers, see column 3, line 70-
column 4, line 4 Additionally, the thickness of these surface bonded fiber
layers (skins) made up preferably less than one sixth of the total thickness of
the nonwoven fabric, see column 3, lines 37-49, Assuming a fabric thickness of
less than 50 mm (such as 15 mm which is clearly greater than 5 mm}, then the
surface skins provided for with the bonding via the heated collecting surfaces
would have been less than one sixth the total thickness or jess than 2.5 mm in
thickness. Clearly, the combination suggested surface thicknesses for the outer
skins of less than 2.5 mm therein. The reference to Hansen failed to teach that
the surfaces of the collectors were heated and additionally what temperature
they were heated to, however such was suggested by Soehngen in order to assist
in the control over the self-bonding of the filaments in the formation of the
surface skins therein, see column 5, lines 45-49, Clearly, to obtain a surface skin in
the collection of the filaments in the process wherein greater control was enabled
by controlling not only the temperature of the polymer out of the nozzles but also
the temperature of the surfaces of the collection surfaces would have been
obvious to one of ordinary skill in the art as suggested by Soehngen in the
operation of Hassan et al when making the nonwoven therein. It should be noted
that the reference to Soehngen does not expressly teach where the heaters are
disposed which are employed in heating the surface of the collectors. It would
have been reasonable for those skilled in the art at use conventional heating
means to heat the collecting surfaces in order to achieve the proper skin
configuration of the surface as suggested by the prior art.
	Skalko et al taught that it was known at the time the Invention was made to provide heated collection surfaces through which filaments were fed into a nip
between the collection surfaces wherein heaters were provided far the collection
surfaces, see heaters 158 which heated the surface of the collecting rollers 136,
noting that filaments 138 were fed between the collection surface, see Figure 4
and the description of the same. The applicant is additionally referred to column
7, lines 58-60 and column 7, lines 7-49. It should be abundantly clear from the
figure that the heaters were disposed about the collector surface at an angle to
the axis of the collector surface as well as to the feed direction of the filaments
through the collector surfaces. The IR heaters were essentially disposed in a like
position and deposition to the heaters described in the specification herein and as
depicted in Figure 7 of the disclosure.

    PNG
    media_image1.png
    196
    164
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    399
    359
    media_image2.png
    Greyscale

As depicted herein the heaters of the disclosure (45, 47) are essentially disposed
and directed against the collector surfaces (44, 46} in a like manner to the heaters
158 which are essentially disposed and directed against the collector surfaces 136
of Skalko et al. It would have been obvious to one of ordinary skill in the art at the
time the invention was made to provide heaters to heat the surface of the
collector surfaces as suggested by Soehngen wherein such heaters were known to
have been disposed adjacent to the collector surfaces as was conventionally
Known as expressed by Skalko et al when forming a lofty web in accordance with
Hassan et al.
	With respect to claims 2, the heaters in Soehngen were responsible for
heating the surfaces of the rollers 4 and 6 In the operation and the prior art
to both Hassan and Soehngen expressed that the moving surfaces would have
been a pair of drums which collected the filaments from the nozzles. Note
additionally Skalko et al taught the heaters heated collections surfaces which
were rotated drums. The limitation relating to the outer skin formation is an
article/method limitation which adds little or no structure to the apparatus claim
and clearly, the arrangement would have been capable of forming thin outer
skins. See the discussion above regarding the skin formation. Regarding claim 4,
the references to Soehngen and Hassan both taught as an alternative to drums
for the moving surfaces the use of conveyor belts for the same as the
moving surfaces, it should be noted that that Hassan suggested that the basis
weight included 50 grams per square meter and the devices are clearly capable
of providing this basis weight to the nonwoven. Regarding claims 5 and 6,
the elevated temperature one employed for the moving surfaces would have
been a function of the degree of bonding one desired and as such the heat
applied would have been determined through routine experimentation. Clearly,
the heaters would have been capable of heating the surfaces to the identified
temperatures (which are less than the melting point of the polymeric material) as
the reference to Soehngen suggested that the heating would have been
supplemental to the heat of the polymeric material coming out of the nozzle
therein. Regarding claim 7, the reference to Hassan taught the use of converging
conveyor belts and additionally suggested that they rotate in the manner recited.
Additionally, the reference suggested that the angle that the belts converge
toward one another was less than 45 degrees therein where the farthest point
from the nozzles was the closest point (and the nip) formed between the belts.
With regard to claim 10, note that the reference to Skalko et al clearly expressed
the disposition of the heaters in the claimed location in the arrangement for
heating the collector surface. Regarding claim 11 the reference to Soehngen
clearly expressed that one would have provided a skin less than 2.5 mm in
thickness and additionally that the convergent passage would have been greater
than about 0.5 cm. Regarding claim 12, the heaters of Skalko et al are clearly
disposed externally of the rotatable collectors and the use of the same would
have been obvious to those skilled in the art. Regarding claim 15, the reference to
Skalko et al clearly expressed the deposition of the heaters in the arrangement
defined in the claim. Regarding claim 16, the references taught a nip gap greater
than 0.5 cm and that the arrangement was capable of forming skins having a
thickness less than 2.5 mm in thickness. Regarding claim 17-19, the references
taught the use of collectors in the form of conveyor belts therein which are
angled toward one another. The references taught that the angle of convergence
was 45 degrees and the references suggested heating the belts (collector
surfaces) within the temperature ranges specified. Regarding claims 21 and 22,
the reference to Skalko et al taught specific orientation of the heaters. Regarding
claim 23, Skalko et al taught the arrangement for the heaters and the heated air
nozzles with air at the specified temperature and pressure was suggested by
Hassan et alas discussed above. The thickness of the skin layers farmed was
clearly suggested by Soehngen. Regarding claim 24, the heaters would have been
controlled to form the skins in the manner claimed as expressed by Soehngen. With respect to claim 25, the system as described above is capable of working on materials which resulted in the identified product and it is not clear what other apparatus is added to the machine of the prior art which is different from that taught by the references discussed above to attain the identified product. 
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
	The applicant is initially advised that the claims are directed to an apparatus for making the non-woven web and NOT the processing performed to manufacture the same (or the particular structure of the non-woven assembly, the article itself). In this regard, the reference to Hassan essentially taught all of the apparatus as claimed with the exception of the use of the identified heaters 45, 47 which were on directed to the collection surface to heat the same within the identified temperature range as claimed. It should be noted that the Soehngen clearly expressed that one would have provided for heating of the collection surfaces as desired in order to better control the degree of bonding of the filaments on the surface of the nonwoven to form the skins therein. The reference to Skalko et al provided a heater to heat the surface of the collection surface to a temperature which clearly was a suitable heater for the arrangement in Soehngen to heat the collection surface therein. The heater of Skalko was clearly capable of heating the surface of the collector to the claimed temperatures. Again, the claims are directed to an apparatus and applicant is advised that the devices as combined suggest the claimed apparatus whether it actually manufactured the identified non-woven or not. 
	Applicant argues that the reference to Skalko is not capable of providing the heaters to provide the heating gradient as the reference doesn’t provide for spaced filament deposition upon the surface of the collection surface because there isn’t multiple nozzles which applied the fibers to the collection surface. While this is true of Skalko, the reference to Hassan clearly provided spaced apart filaments upon the collection surface in the same manner as claimed. While Hassan did not provide a heater for the collection surface, Soehngen clearly suggested one would have desired to include heating of the collection surfaces therein and Skalko taught a known heating system for the collection surfaces in Soehngen. It should be noted that the references would have provided apparatus which was capable of providing the heating gradient discussed by applicant whether it actually performed this type of heating or not is immaterial to the question of obviousness given that the claims are directed to the apparatus and not the processing. It should be understood that the apparatus is clearly capable of heating the surface of the collectors to between 40 and 10 degrees F less than the melting temperature of a polymer (noting that the particular polymer used isn’t part of the apparatus and the apparatus is certainly capable of heating the surface for some polymers within the specified ranges). It should be noted that the reference to Skalko certainly provided heaters which were capable of heating the surface to the requisite temperatures. It should also be noted that the particular processing performed in Skalko is immaterial to the question of patentability here, the question to be answered is whether or not it would have been obvious to use the heating means of Skalko in the arrangement of Hassan to heat the collection surfaces to achieve self bonded skins as suggested by Soehngen. 
	The applicant argues that Soehngen is providing the heat for a different purpose, however it would appear that the purpose is to provide the skins on the nonwoven. Even if this isn’t the identical purpose as applicant, it need not be, the reference need only provide motivation to incorporate the heaters in Hassan. Applicant does NOT dispute that there would be motivation to include a heating means to heat the collection surfaces in Hassan using a heat source (the heat must come from somewhere) in accordance with the teachings of Soehngen. The IR heaters of Skalko clearly are suitable means for heating the collection surface in a suitable fashion for this purpose. 
	The applicant argues that the references do not teach the specified air pressures of claim 10 for example. As noted above, meltblowing or spunbonding were known processes performed by Hassan with the equipment therein and such processes provided for use of air pressures within the specified range as was conventionally known. The references need not perform the processing as claimed as the claims are directed to an apparatus. The system of Hassan would have been understood to have been capable of providing air at the selected pressure therein. 
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746